Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 12, 2022. Claims 8-10, 14, 30-31 and 34-43 are pending and currently examined. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 8-10, 14, 30-31 and 34-43), directed to a polypeptide or a nucleic acid (or vector) encoding the polypeptide, in the reply filed on April 12, 2022, is acknowledged. For the species election requirement, Applicant elects to prosecute claims directed to Core-1 (SEQ ID NO: 45), Surface-5 (SEQ ID NO: 116), Pol-4 (SEQ ID NO: 56) and HBx-2 (SEQ ID NO: 123).
Applicant requests that if the restriction requirement is made final and if the claims of elected Group I are found allowable, then the claims of Group II (claims 6 and 7) be rejoined and examined for patentability. It is noted that claims 6 and 7 have been canceled. Applicant may consider reinstate them for potential future rejoinder.  

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) as follows:
The specification does not contain sequence identifiers (SEQ ID NO:) in all locations where sequences are disclosed, see at least Figures 6, 9C, 11, 12B, 12C, 12D, 15A, 15B and 15C. To correct this, the sequences in figures can be referred to in either the figure or the Brief Description of Drawings.
                Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this Office Action will be held non-responsive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10, 14, 30-31, 34-36, 38-39 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apelian et al. (US 2013/0243805 A1, Sept. 19, 2013. Submitted in IDS filed on Dec. 14, 2020).
The base claim 8 is drawn to a polypeptide construct, wherein said polypeptide construct comprises: (a) an HBV HBx domain, an HBV Pol domain, an HBV Core domain, and an HBV Surface domain (i.e. a HBsAg domain); or (b) a pre-Core domain (i.e. a HB eAg domain), an HBV Pol domain, an HBV HBx domain and an HBV Surface domain.
Apelian teaches an invention relating to an immunotherapeutic composition for treatment or prevention of hepatitis B virus (HBV) infection (i.e. a vaccine), comprising a yeast vehicle and one or more fusion proteins comprising HBV antigens. It teaches that the HBV antigens consist of: (i) an HBV surface antigen comprising at least one immunogenic domain of a full-length HBV large (L), medium (M) and/or small (S) surface antigen; (ii) an HBV polymerase antigen comprising at least one immunogenic domain of a full-length HBV polymerase or domain thereof (e.g., a reverse transcriptase (RT) domain); (iii) an HBV core antigen or HBV e-antigen comprising at least one immunogenic domain of a full-length HBV core protein and/or a full-length HBV e-antigen, respectively; and/or (iv) an HBV X antigen comprising at least one immunogenic domain of a full-length HBV X antigen. See e.g. [0011].
Apelian teaches in Figures 2-15 several examples of fusion proteins comprising domains from different HBV proteins, including the HBc, HBs, Pol, and HBx proteins. Among them, Figures 3, 10, 11, 14 and 15 all comprise domains from HBx, HBV Pol, HBc and HBsAg proteins. More specifically, Apelian teaches that Examples 7 and 8 each describes a fusion protein represented by SEQ ID NOs: 101 or 102 (illustrated in Fig. 3), SEQ ID NOs: 124 (FIG. 10), 126 (FIG. 11), 132 (FIG. 14) and 134 (FIG. 15), comprising optimized portions of HBV surface antigen, HBV polymerase, HBV Core and HBV X antigen of different genotypes. See e.g. [0217-0225].
In summary, Apelian teaches a fusion polypeptide comprising domains from HBV X protein, HBV Core protein, HBV surface protein and HBV polymerase protein, as specified in claim 8.
Regarding claims 9 and 10, SEQ ID NO: 101 of Apelian comprises, from N- to C-terminus, as shaded regions, SEQ ID NOs: 116, 56, 45, and 123 of instant application. SEQ ID NO: 101 of Apelian is shown below:
MRFPSIFTAVLFAASSASAAPVNTTTEDETAQIPAEAVIGYLDLEGDFDVAVLPFSNSTN
NGLLFINTTIASIAAKEEGVSLDKREAEAMQWNSTALHQALLDPRVRGLYFPAGGSSSGT
VNPVPTTASPISSILSKTGDPVPNMENTTSGFLGPLLVLQAGFFLLTRILTIPQSLDSWW
TSLNFLGGTPVCLGQNSQSPTSNHSPTSCPPICPGYRWMCLRRFIIFLFILLLCLIFLLV
LLDYQGMLPVCPLLPGTSTTSTGPCKTCTIPAQGTSMFPSCCCTKPSDGNCTCIPIPSSW
AFARFLWEWASVRFSWLSLLVPFVQWFVGLSPTVWLSVGLSRYVARLSSTSRNINYQHGT
MQDLHDSCSRNLYVSLLLLYKTFGRKLHLYSHPIILGFRKIPMGVGLSPFLLAQFTSAIC
SVVRRAFPHCLAFSYMDDVVLGAKSVQHLESLFTSITNFLLSLGIHLNPNKTKRWGYSLN
FMGYVIGSWGTLPQEHIVQKLKQCFRKLPVNRPIDWKVCQRIVGLLGFAAPFTQCGYPAL
MPLYACIQAKQAFTFSPTYKAFLCKQEFGASVELLSFLPSDFFPSVRDLLDTASALYREA
LESPEHCSPHHTALRQAILCWGELMNLATWVGSNLEDPASRELVVSYVNVNMGLKIRQLL
WFHISCLTFGRETVLEYLVSFGVWIRTPPAYRPPNAPILSTLPETTVVRRRGRSPRRRHL
SLRGLFVCAFSSAGPNAHQVLPKVLHKRTLGLSAMSTTDLEAYFKDCLFKDWEELGEEHH
HHHH

Regarding claims 14, 36, 39 and 41, the specification does not clearly and exclusively define the term “rigid linker” (as opposed to “flexible linker”, both terms may be variable based on determination of how rigid a linker is to be called a “rigid linker”, or how flexible a linker is not to be called a “rigid linker”).  Apelian teaches that the fusion protein may include one, two, three, four, five, six, or more linker (spacer) amino acids between HBV proteins or domains. See e.g. [0192]. Here, at least linkers of 1 amino acid in length can be called a “rigid linker”.
Regarding claims 35 and 38, both claims specify domains of HBV Pol, HBV surface, HBV Core, and HBx comprising “a sequence as shown in” SEQ ID NOs: 99, 100, 101 and 104, respectively. Here, the claims do not require that the whole sequences of SEQ ID NOs: 99, 100, 101 and 104 be comprised in the claimed polypeptide, only “a sequence as shown in” these sequences. As indicated above, SEQ ID NO: 101 of Apelian comprises SEQ ID NOs: 116, 56, 45, and 123 of instant application which are in turn shown in SEQ ID NOs: 99, 100, 101 and 104.
Regarding claims 30, 31, 34 and 41-43, Apelian teaches that the antigens of the invention can be expressed from vectors comprising nucleic acid encoding the antigens. See e.g. [0287].
Accordingly, Apelian teaches each and every aspect of claims 8-10, 14, 30-31, 34-36, 38-39 and 41-43. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 40, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Apelian et al. (US 2013/0243805 A1, Sept. 19, 2013. Submitted in IDS filed on Dec. 14, 2020), as applied above, in view of Chen et al. (Advanced Drug Delivery Reviews 65 (2013) 1357–1369).
These claims specify that the rigid linker comprises an amino acid sequence as shown in SEQ ID NO: 129 (EAAAKEAAAK).
Relevance of Apelian is set forth above. However, it is silent on using a linker with SEQ ID NO: 129 (EAAAKEAAAK).
Chen reviews linkers in fusion proteins. It teaches that besides the basic role in linking the functional domains together (as in flexible and rigid linkers) or releasing the free functional domain in vivo (as in in vivo cleavable linkers), linkers may offer many other advantages for the production of fusion proteins, such as improving biological activity, increasing expression yield, and achieving desirable pharmacokinetic profiles. See e.g. Abstract. Chen teaches rigid linker comprising multiple copies of EAAAK, indicating that such linkers help increase stability/folding, expression, biological activity and/or altering PK for many fusion proteins. See e.g. Table 3.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Apelian and Chen to arrive at the invention as claimed, e.g., to introduce the (EAAAK)n linker of Chen into the study of Apelian. One would have been motivated to do so, e.g., to evaluate if the advantages of the (EAAAK)n linker may enhance properties of the fusion proteins of Apelian. 
Regarding claim 43, Apelian teaches that vectors comprising nucleic acid encoding the fusion antigens are transfected into yeast cells for expression, with the yeast cells (containing the nucleic acid) in turn used as a vaccine. See e.g. [0084]. 
Moreover, the limitation “for use in a vaccine” in an intention of use and does not further limit the structural properties of the polynucleotide as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648